Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEYS FOR APPELLANTS:                      ATTORNEYS FOR APPELLEES:

Attorney for D.P. and G.P.                     Attorneys for Ind. Dept. of Child Services
DOUG A. BERNACCHI                              SHARON R. ALBRECHT
Michigan City, Indiana                         Indiana Department of Child Services
                                               South Bend, Indiana
Attorney for M.P. and Z.P.
KELLY A. GIGLI                                 ROBERT J. HENKE
Gigli Law Office                               DCS Central Administration
North Liberty, Indiana                         Indianapolis, Indiana

                                               Attorney for J.H. and T.H.
                                               DEBRA VOLTZ-MILLER
                                               South Bend, Indiana

                               IN THE
                                                                             FILED
                                                                          Mar 16 2012, 9:28 am
                     COURT OF APPEALS OF INDIANA
                                                                                  CLERK
                                                                                of the supreme court,
IN THE MATTER OF THE TERMINATION OF            )                                court of appeals and
                                                                                       tax court

THE PARENT-CHILD RELATIONSHIP and              )
ADOPTION OF J.P., Minor Child,                 )
                                               )
M.P. and Z.P., Biological Parents,             )
                                               )
D.P. and G.P., Grandparents,                   )
                                               )
       Appellants-Respondents,                 )
                                               )
               vs.                             )      No. 71A03-1106-JT-248
                                               )
INDIANA DEPARTMENT OF CHILD                    )
SERVICES,                                      )
                                               )
       Appellee-Petitioner,                    )
                                               )
               and                             )
                                               )
J.H. and T.H., Foster Parents,                 )
                                               )
       Co-Appellees-Petitioners.               )
                    APPEAL FROM THE ST. JOSEPH PROBATE COURT
                             The Honorable Peter J. Nemeth, Judge
            Cause Nos. 71J01-1006-JT-154, 71J01-1009-AD-115, 71J01-1010-AD-129,
                                     71J01-0903-JC-277

                                         March 16, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge

       M.P. (Mother) and Z.P. (Father) (collectively “Parents”) appeal the termination of

their parental rights to J.P. Parents present two issues:

       1.       Whether the trial court erred when it did not grant Parents’ motion to dismiss

                the termination of parental rights petition; and

       2.       Whether the trial court erred when it terminated Parents’ rights to J.P.

Father’s parents, D.P. (Grandfather) and G.P. (Grandmother) (collectively, “Grandparents”),

appeal the denial of their petition to adopt J.P., in which appeal Parents join. Grandparents

and Parents also appeal the probate court’s decision regarding the adoption petition filed by

J.H. and T.H. (collectively, “Foster Parents”).

       We affirm in part and dismiss in part without prejudice.1

                         FACTS AND PROCEDURAL HISTORY

       J.P. was born on November 6, 2007, to Parents, who were married. When he was

approximately four months old, the Department of Child Services (DCS) removed J.P. from

Parents’ home because they could not explain a spiral fracture to his arm. The probate court


1
 On January 12, 2012, Grandparents filed a verified motion to remand to take additional evidence. Our
decision her renders that motion moot, and thus it is denied on separate order March 16, 2012.
                                                 2
declared J.P. a Child in Need of Services (CHINS). Initially, the court placed J.P. with

Grandparents, but then Parents requested the court move J.P. to the maternal grandmother’s

home. Parents successfully completed the services offered by DCS, reunified with J.P., and

were released from supervision in August 2008.

        Seven months later, in March 2009, DCS again intervened based on concerns over the

Parents’ living conditions and J.P.’s physical condition. DCS discovered the Parents’ home

was very cluttered and there was animal feces on the floor. J.P. had a large bruise and bump

on his head, and he appeared very underweight. J.P. was admitted to the pediatric intensive

care unit due to malnourishment, and doctors diagnosed him as failing to thrive because at

sixteen months old he weighed between sixteen and seventeen pounds. Doctors noted the

head bruise, non-accidental bruising on J.P.’s back, and scars consistent with cigarette burns.

        The State immediately placed J.P. with Foster Parents, where he remained for the

duration of these proceedings.            J.H., one of J.P.’s Foster Parents, testified J.P. was

“emaciated and weak” when he arrived at Foster Parents’ home, “didn’t talk,” and was

unable to walk unassisted. (Tr. III2 at 76-77.) On petition by DCS, the juvenile court

declared J.P. a CHINS and adopted a plan for reunification with Parents. The probate court

ordered Parents to participate in individual and family counseling, complete parenting

classes, complete a psychological parenting assessment and follow all recommendations, visit



2
 We received the transcript in three separately paginated volumes, labeled with the date of each hearing.
 Therefore, we will refer to the transcript of the February 17, 2011, hearing as “Tr.I,” the transcript of the
March 11 hearing as “Tr. II,” and the transcript of the hearing on March 18, 2011, as “Tr. III.” We remind the
court reporter this format does not comply with Indiana Appellate Rule 28(A)(2) which requires the transcript
“be numbered consecutively regardless of the number of volumes the Transcript requires.”
                                                      3
with J.P. on a regular basis, and maintain constant contact with DCS. The court ordered

Mother to participate in the Young Mom’s Self Sufficiency Program.

       At first, Parents participated in visitation, but Mother testified she missed “25 – 35%”

of the visits. (Tr. I at 14.) The visits were initially fully supervised, then moved to Parents’

home where they were partially supervised. At one point, the visits at Parents’ home were

unsupervised; however, they returned to partially supervised after DCS became concerned

about the cleanliness of Parents’ house and their ability to properly feed J.P. Starting in

August 2010, Parents began missing visits, or were not available at the scheduled times. As a

result, the visitation supervisor required a confirmation of each visit. Parents then missed

five consecutive visits. Shortly thereafter, the court stopped visits as part of the termination

of parental rights process.

       On May 13, 2009, Grandparents asked to intervene in J.P.’s CHINS case and to obtain

custody of him. Parents objected to Grandparents receiving custody, but the court allowed

Grandparents to visit J.P. Grandfather attended most visits, but Grandmother’s work

schedule prevented her from attending.

       On July 12, 2010, DCS filed petitions for the involuntary termination of parental

rights to J.P. On October 8, Grandparents filed a petition to adopt J.P., and Parents filed their

consents to that proposed adoption. On October 14, Foster Parents filed a petition to adopt

J.P. On October 15, the juvenile court consolidated the termination and adoption actions. On

November 29, Parents filed a motion to modify the dispositional decree in the CHINS case



                                               4
and requested J.P. be placed with Grandparents. On January 5, 2011, the probate court

denied their request.

       On February 17, Parents filed a motion to dismiss the termination, which the probate

court denied the same day. Testimony regarding the termination and adoptions was

presented February 17, March 11, and March 18. At the end of the March 18 hearing, the

court directed the parties to file their proposed findings and conclusions with the court by

April 25. On May 2, Grandparents requested additional evidence to be considered. DCS

objected, and the probate court declined to consider the evidence. On May 11, the court

terminated Parents’ rights to J.P., denied Grandparents’ petition to adopt J.P., and stated its

intent to grant Foster Parents’ petition to adopt J.P. pending a final hearing. On May 18, the

court suspended Grandparents’ visitation with J.P. pending the outcome of this appeal.

                               DISCUSSION AND DECISION

                        Issues Regarding Termination of Parents’ Rights

       We review termination of parental rights with great deference. In re K.S., D.S., and

B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied.

Instead, we consider only the evidence and reasonable inferences most favorable to the

judgment. Id. In deference to the trial court’s unique position to assess the evidence, we will

set aside a judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S.

1161 (2002).

                                              5
       When, as here, a judgment contains specific findings of fact and conclusions thereon,

we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

839 N.E.2d 143, 147 (Ind. 2005). We determine first whether the evidence supports the

findings and second whether the findings support the judgment. Id. “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the trial court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B., 666

N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must subordinate the interests

of the parents to those of the child, however, when evaluating the circumstances surrounding

a termination. In re K.S., 750 N.E.2d at 837. The right to raise one’s own child should not

be terminated solely because there is a better home available for the child, id., but parental

rights may be terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

       To terminate a parent-child relationship in Indiana, the State must allege and prove:

       (A)    that one (1) of the following is true:
              (i)    The child has been removed from the parent for at least six (6)
                     months under a dispositional decree.
              (ii)   A court has entered a finding under IC 31-34-21-5.6 that
                     reasonable efforts for family preservation or reunification are
                     not required, including a description of the court’s finding, the
                     date of the finding, and the manner in which the finding was
                     made.
              (iii) The child has been removed from the parent and has been under
                     the supervision of a county office of family and children or
                                              6
                      probation department for at least fifteen (15) months of the most
                      recent twenty-two (22) months, beginning with the date the child
                      is removed from the home as a result of the child being alleged
                      to be a child in need of services or a delinquent child;
       (B)    that one (1) of the following is true:
              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.
              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.
              (iii) The child has, on two (2) separate occasions, been adjudicated a
                      child in need of services;
       (C)    that termination is in the best interests of the child; and
       (D)    that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof of these

allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied. If the court

finds the allegations in the petition are true, it must terminate the parent-child relationship.

Ind. Code § 31-35-2-8.

       1.     Parents’ Motion to Dismiss

       On February 17, 2011, Parents filed a motion to dismiss, alleging:

       1.     The Petitions for Involuntary Termination of Parent Child Relationship
              filed against each parent fails [sic] to comply with the requirements of
              I.C. 31-35-2-4 by omitting the requirements of subsection (b)(3) which
              states that “[t]he petition must indicate whether at least one (1) of the
              factors listed in section 4.5(d)(1) through 4.5(d)(3) . . . applies and
              specify each factor that would apply as the basis for filing a motion to
              dismiss the petition.
       2.     That I.C. 31-35-2-4.5(d)(3) applies in the case in that: (A) I.C. 31-34-
              215.6 [sic] is not applicable to the child; (B) the department has not
              provided family services to the child, parent, or family of the child, in
              accordance with applicable provisions of a currently effective case plan
              prepared under I.C. 31-34-15 or I.C. 31-37-19-1.5, or a permanency
              plan or dispositional decree approved under I.C. 31-34 or I.C. 31-37;
              and (C) the services that the department has not provided are substantial
                                               7
              and material in relation to implementation of a plan to permit safe
              return of the child to the child’s home.

(Appellants’ App. at 89.)

       Parents argue “it was clear error for the trial court to summarily deny the motion to

dismiss without permitting the presentation of additional evidence and/or argument[,]” (Br.

of Appellant Parents at 18), and assert the alleged error “resulted in prejudice to [Parents] and

in effect a denial of due process and the statutory protections against unjust and improper

State action with respect to terminations of parental rights petitions.” (Id.)

       We note the transcript contains no discussion or mention of the motion to dismiss, and

nothing in the record indicates the court officially denied the motion to dismiss. In their

brief, Parents claim:

       As of the date of this writing a Motion to Correct and Supplement the Record
       is pending before the St. Joseph Probate Court seeking an Order for the
       transcription of certain arguments and discussions held before the Court
       relating to Parents’ Motion to Dismiss, as well as the order of proceedings in
       the consolidated matters. The arguments and discussion was [sic] treated as
       “off the record” by the court-reporter, Sandra Pfeifer, who informed counsel
       that a court order would be required before the matter could be transcribed.
       Counsel intends to file supplemental matters in support of Appellants’
       arguments upon receipt of the additional information.

(Id. at 17-18 n. 4.). We reject these claims.

       First, the court reporter did not decide the discussion would be “off the record.”

Instead, Grandparents’ attorney requested, at the beginning of the February 17 hearing,

“Your Honor, I’d ask if the attorneys could approach. I have a matter to take up off the

record.” (Tr. I at 7.) As there is no mention of a motion to dismiss in the transcript for that


                                                8
day, during which the court heard testimony regarding the termination of Parents’ rights to

J.P., arguments regarding the motion to dismiss could have been made only during the “off-

the-record” discussion.

       Counsel’s assertion that arguments and discussion about the motion were treated as

off-the-record by the court-reporter misrepresents the record. We remind Parents’ counsel

that all attorneys are officers of the court and have a duty of candor toward tribunals. Brown

v. State, 746 N.E.2d 63, 70 (Ind. 2001). That candor is necessary to preserve the integrity of

the adjudicative process. Outback Steakhouse of Fl., Inc. v. Markley, 856 N.E.2d 65, 85 (Ind.

2006). Indiana Rule of Professional Conduct 4.1(a) provides that an attorney shall not

knowingly make a misrepresentation of fact in the course of representing a client, including

partially true but misleading statements. Outback, 856 N.E.2d at 85.

       Regardless why the conversation was off-the-record, Parents invited the error by

failing to request the alleged conversation regarding their motion to dismiss be “on-the-

record” and thus the argument is waived. See Witte v. Mundy ex rel. Mundy, 820 N.E.2d 128,

133 (Ind. 2005) (under invited error doctrine, “a party may not take advantage of an error that

she commits, invites, or which is the natural consequence of her own neglect or mistake.”);

see also Beeching v. Levee, 764 N.E.2d 669, 674 (Ind. Ct. App. 2002) (arguments regarding

the invited error are waived).

       2.     Sufficiency of Evidence Supporting Termination

       Parents argue DCS did not present sufficient evidence there was “a reasonable

probability that the conditions that resulted in the child’s removal or the reasons for

                                              9
placement outside the home of the parents will not be remedied[,]” Ind. Code § 31-35-2-

4(b)(2)(B)(i); there was “a reasonable probability that the continuation of the parent-child

relationship poses a threat to the well-being of the child[,]” Ind. Code § 31-35-2-

4(b)(2)(B)(ii); or termination of their rights was in J.P.’s best interests. Ind. Code § 31-35-2-

5(b)(2)(C). We disagree.

              a.      Reasonable Probability Conditions will not be Remedied

       In deciding whether the conditions that resulted in a child’s removal will not be

remedied, a trial court must judge a parent’s fitness to care for his or her child at the time of

the termination hearing, taking into consideration evidence of changed conditions. In re J.T.,

742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. It must evaluate the parent’s

habitual patterns of conduct to determine whether there is a substantial probability of future

neglect or deprivation. Id. Pursuant to this rule, courts have properly considered evidence of

a parent’s prior criminal history, drug and alcohol abuse, history of neglect, failure to provide

support, and lack of adequate housing and employment. A.F. v. Marion Cnty. Office of

Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. The trial

court also may consider, as evidence whether conditions will be remedied, the services

offered to the parent by DCS and the parent’s response to those services. Id. A trial court

need not wait until a child is irreversibly harmed by a deficient lifestyle such that his or her

physical, mental, and social growth are permanently impaired before terminating the parent-

child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002).



                                               10
      In concluding there was a reasonable probability the conditions resulting in J.P.’s

removal and continued placement outside of Parents’ care will not be remedied, the trial

court found:

      11.      Visitation between the child and his [Parents] was terminated due to
               many missed appointments and the failure to call when an appointment
               was going to be canceled.
                                              ***
      18.      Mother’s psychological assessment indicated that she was unable to
               bond with the child due to the negative elements in her general history.
      19.      During family therapy, [Parents] had difficulty expressing emotion.
               The therapist concluded that such an emotionless atmosphere would be
               a very harmful one in which to raise a child.
      20.      [Parents] were indifferent and unresponsive in their interactions with
               the child.
      21.      After visitation with his parents, the child would be returned in soiled
               clothing, his diaper area unclean, and fecal matter on his skin and
               clothing.
      22.      [Parents] had their visitation with the child suspended because they
               stopped attending the visits.
      23.      [Parents] failed to maintain a clean house as cat urine was left standing
               on a table during a visit by a family consultant.
      24.      Mother failed to comply with the dispositional decree in that she did
               not:
               a.     participate in the Young Mom’s Self Sufficiency Program.
               b.     follow the recommendations of her parenting assessment.
               c.     maintain a clean home.
               d.     meeting [sic] the treatment goals of her therapist; and failed to
                      bond with the child.
      25.      Father failed to comply with the dispositional decree in that he did not:
               a.     follow the recommendations from his psychological assessment.
               b.     develop an emotional attachment to the child.
               c.     visit with the child on a regular basis.
      26.      [Parents] have each failed to provide any support for the child for the
               two years the child has been in foster care.

(Appellants’ App. at 39.)



                                              11
       J.P. initially was removed from Parents’ care because he was malnourished and

diagnosed as failure to thrive. During the approximately two years between the date J.P. was

put into foster care after his release from the Pediatric Intensive Care Unit and the hearing on

termination, J.P. lived with Foster Parents and was no longer considered as failing to thrive.

Thus, Parents argue, the conditions resulting in J.P.’s removal had been remedied. While this

statement is true, J.P. was not in their custody for the majority of the two years during which

the CHINS and termination proceedings occurred, and there was at least one incident in

which Parents failed to adequately feed J.P. during their visit with him.

       DCS also noted at the beginning of the CHINS adjudication the lack of interaction and

bonding between J.P. and Parents. During the termination and adoption hearings, multiple

witnesses testified regarding the lack of bonding. Steve Berlin, who supervised J.P.’s home

visits with Parents testified the visits “reminded [him] of . . . dropping [J.P.] off at a

babysitter’s house.” (Tr. III at 122.) Berlin testified he was concerned because “[t]he parents

didn’t seem to be really actively pursuing a relationship with [J.P.],” (id. at 129), and any

bonding “just seemed to be lacking, seemed mechanical.” (Id. at 124.)

       Parents’ therapists indicated Parents were making little progress in their individual and

family therapy. Dr. Susan Dunn testified Mother made progress toward an ability to trust

people, but “still was very guarded and not always able to access internal information that

would allow her to interact with an adult or a child very well.” (Id. at 157.) Dr. Dunn

testified, “we had to go from zero to hundred for improvement, and I don’t know if we ever

got above 35[.]” (Id. at 158.) She indicated:

                                              12
        [Parents] have a real problem with emotion regulation and interacting with
        other people. It’s very difficult for them to trust and to open up and just have a
        regular exchange with just about anyone. . . . It’s like putting a wall between
        them and their child. They can drop what the children need as far as physical
        things over the wall, but there’s never much physical and emotional nurturing
        and interaction . . . . [J.P.] was removed from the home for failure to thrive,
        which is directly symptomatic from not having enough nurturing and
        emotional interaction with parents[.]

(Id. at 158-59.)

        Parents’ arguments to the contrary are invitations to reweigh evidence or judge the

credibility of witnesses, which we may not do. See In re D.D., 804 N.E.2d at 265 (appellate

court may not reweigh evidence or judge credibility of witnesses). Based on the evidence

presented by DCS of the lack of Parents’ progress in various aspects of their relationship

with J.P., we hold the trial court did not err when it found the conditions that resulted in

J.P.’s removal had not been remedied by the time of the termination hearing. 3

                b.       Best Interests of the Child

        DCS also presented sufficient evidence termination of Parents’ rights was in J.P.’s

best interests. In determining what is in the best interests of a child, the trial court is required

to look beyond the factors identified by DCS to the totality of the evidence. McBride v.

Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In so

doing, the trial court must subordinate the interests of the parent to those of the child. Id.


3
 Parents also argue DCS did not meet its burden to prove continuation of the parent-child relationship posed a
threat to J.P. However, DCS is required to prove only one of the elements in Ind. Code § 31-35-2-4(b)(2)(B).
See In re B.J., 879 N.E.2d 7, 22 n.4 (Ind Ct. App. 2008) (where juvenile court finds both, we may affirm if
evidence supports either), trans. denied sub nom. Watkins/Johnson v. Marion Cnty. DCS, 891 N.E.2d 42 (Ind.
2008). As that burden was met when DCS proved the conditions that led to J.P.’s removal would not be
remedied, we need not address whether Parents’ continued relationship with J.P. posed a threat to J.P.

                                                     13
Recommendations from the case manager and child advocate that it would be in the child’s

best interest to terminate the parent-child relationship, in addition to evidence that the

conditions resulting in removal will not be remedied, are sufficient to show by clear and

convincing evidence that termination is in the child’s best interests. In re M.M., 733 N.E.2d

6, 13 (Ind. Ct. App. 2000).

       Regarding the best interests of J.P., the juvenile court found:

       6.     On March 23, 2009, St. Joseph County DCS removed the child from
              the home of his parents and took him to the hospital where he was
              admitted into the intensive care unit. The child was found to be
              “emaciated” and living in “squalor.” He was diagnosed as “failure to
              thrive”, [sic] and malnourished. He was non-verbal and did not have
              the social interaction skills expected of a child his age. He did not
              walk, and was unable to easily hold himself erect. Upon release from
              the hospital, he was placed with [Foster Parents] where has [sic]
              remained for the past two (2) years. He has learned to speak, walk,
              play, and has been described by all who know him as a lively, engaging
              child. He has developed a strong attachment to [J.H.] and [T.H.], as
              well as their biological children, [Ma.H.] and [Mo.H.].
                                            ***
       9.     The child has established a strong bond with the foster parents.
       10.    The child has not bonded with [Parents] nor with his [Grandparents].
                                            ***
       28.    The child has an affectionate relationship with [Foster Parents] and is
              thriving in their home.

(Appellants’ App. at 37-39.) Parents argue termination is not in J.P.’s best interest because

Parents have made progress throughout the CHINS and termination process, the termination

of their parental rights is an extreme measure to be used as a last resort when all other

reasonable efforts have failed, and all reasonable efforts have not failed. Specifically,

Parents claim DCS’ failure to refer the family for a recommended therapy called Theraplay


                                             14
was fatal to the reunification effort, and Parents assert their parental rights should not be

terminated because they were denied the additional service. We disagree.

       First, we note Parents’ argument they made progress throughout the CHINS and

termination process is an invitation to reweigh the evidence presented at the termination

hearings, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate court may not

reweigh evidence or judge credibility of witnesses). As explained above, DCS presented

evidence Parents were unsuccessful in completing many aspects of the services offered to

them, and could not maintain a significant bond with J.P.

       Nor are we persuaded by Parents’ argument regarding Theraplay. Parents argue

throughout their brief they were denied an opportunity to bond with J.P. because DCS did not

submit a referral for Theraplay, a therapy recommended by Dr. Alan Wax, who completed

Parents’ psychological parenting assessments. After meeting with Parents, Dr. Wax

recommended, among other things, individual and family counseling including Theraplay.

DCS presented evidence it addressed and offered services such as individual counseling,

family counseling, and parenting classes. DCS made a referral to a Theraplay counselor on

July 16, 2010, but the appointment was cancelled after DCS decided to proceed with the

termination of parental rights.

       In Prince v. Allen County DCS, we held “the responsibility to make positive changes

will stay where it must, on the parent. If the parent feels the services ordered by the court are

inadequate to facilitate the changes required for reunification, then the onus is on the parent

to request additional assistance.” 861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007). We held in

                                               15
In re B.D.J., “a parent may not sit idly by without asserting a need or desire for services and

then successfully argue that he was denied services to assist him with his parenting.” 728

N.E.2d 195, 201 (Ind. Ct. App. 2000). Such is the case here. Parents have not directed us to

evidence they requested Theraplay and DCS denied their request. Therefore, we hold the

trial court did not err when it found termination of the parent/child relationship was in J.P.’s

best interests.

       As DCS presented evidence the conditions which resulted in J.P.’s removal were

unlikely to be remedied and termination was in his best interest pursuant to Ind. Code § 31-

35-2-4(b)(3), we find no error in the probate court’s termination of Parents’ rights to J.P.

          Issues Regarding Grandparents’ and Foster Parents’ Adoption Petitions

       We will disturb the probate court’s decision in an adoption case only when the

evidence leads to a single conclusion and the court reached an opposite conclusion. In re

Adoption of D.C., 928 N.E.2d 602, 604 (Ind. Ct. App. 2010), trans denied. We will not

reweigh the evidence presented, but will examine the evidence most favorable to the probate

court’s decision together with the reasonable inference to be drawn therefrom to determine

whether sufficient evidence exists to support the decision. Id.

       The requirements for an adoption are set forth in Ind. Code § 31-19-11-1(a):

       Whenever the court has heard the evidence and finds that:
            (1) the adoption requested is in the best interest of the child;
            (2) the petitioner or petitioners for adoption are of sufficient ability to
            rear the child and furnish suitable support and education;
            (3) the report of the investigation and recommendation under IC 31-19-
            8-5 has been filed [by DCS];
                                        ***
            [and]
                                             16
              (7) proper consent, if consent is necessary, to the adoption has been
              given;
                                          ***
       the court shall grant the petition for adoption and enter an adoption decree.

       Where, as here, the probate court enters findings of fact and conclusions of law sua

sponte, we review the sufficiency of the evidence using a two-step process. Indiana Bureau

of Motor Vehicles v. McNeil, 931 N.E.2d 897, 900 (Ind. Ct. App. 2010), reh’g denied, trans.

denied. First, we determine whether the evidence supports the probate court’s findings, and

then we determine whether those findings support the judgment. Id. We affirm a judgment

entered with findings if it can be sustained on any legal theory supported by the evidence. Id.

       1.     Adoption Petition by Grandparents Under Cause No. 71J01-1010-AD-129

       The probate court denied Grandparents’ petition to adopt J.P., finding:

       10.    The child has not bonded with [Parents] nor with [Grandparents].
                                           ***
       12.    [Parents] consent to the adoption of their child by [Grandparents].
       13.    [Parents] believe that adoption by [Grandparents] will allow them to
              maintain contact with the child.
                                           ***
       15.    DCS does not consent to the adoption of the child by [Grandparents].
       16.    On May 13, 2009, [Grandparents] requested to intervene in the CHINS
              case and for custody of the child.
       17.    [Parents] did not want him placed with [Grandparents] because they did
              not get along with them.
                                           ***
       27.    [Grandparents] were allowed supervised visitation with the child.
              Although [Grandfather] took advantage of the visitation times,
              [Grandmother] missed half of the scheduled visits.
                                           ***
       29.    The child has a lively, affectionate relationship with R.A., maternal
              grandmother, and a muted, reserved relationship with [Grandparents].

(Appellants’ App. at 45- 46.) Parents and Grandparents argue the trial court erred when it

                                              17
denied Grandparents’ adoption petition because DCS unreasonably withheld its consent to

adoption and it was not within J.P.’s best interests to be adopted by Foster Parents. We

disagree.

        Pursuant to Ind. Code § 31-19-9-1(a), not only is the consent of the biological parents

required for an adoption, but also “Each person, agency, or county office of family and

children having lawful custody of the child whose adoption is being sought.” DCS’s consent

is required unless the probate court finds that DCS’s decision is contrary to the best interests

of the child. In re A.D., 737 N.E.2d 1214, 1217 n.4 (Ind. Ct. App. 2000).4

        Parents and Grandparents argue the probate court’s denial of Grandparents’ petition

for adoption was not in J.P.’s best interests. DCS presented evidence Grandparents did not

have a strong bond with J.P. and did not notice the scars, bruises, and signs of malnutrition

that prompted J.P.’s removal from Parents’ home. This was so even though Grandparents

visited with J.P. the weekend prior to his removal. Foster Parents presented evidence of

progress J.P. made in their care, and testified they maintained a loving and affectionate

relationship with J.P. Grandparents, J.P.’s uncle, J.P.’s great-grandmother, and J.P.’s great-

uncle all testified adoption by Grandparents would be in J.P.’s best interests because he

would be with biological relatives and could continue a relationship with Parents and a

sibling.


4
 Grandparents cite Ind. Code § 31-34-19-6.1 in support of their argument DCS’s consent was unreasonably
withheld, and thus the probate court erred when considering DCS’s recommendation. While it is correct Ind.
Code § 31-34-19-6.1(d) requires the probate court to accept DCS’s recommendation unless the
recommendation is “(1) unreasonable, based on the facts and circumstances of the case; or (2) contrary to the
welfare and best interests of the child,” that section governs CHINS proceedings, not termination or adoption
proceedings. Thus,the provisions of Ind. Code §31-34-19-6.1 does not apply in the instant case.
                                                    18
       As we may only consider the facts most favorable to the court’s decision, we hold

evidence supported the decision adoption of J.P. by Grandparents was not in J.P.’s best

interests. Parents’ and Grandparents’ request for us to reverse the probate court’s decision to

deny their adoption petition is one to reweigh the evidence, which we may not do. See

Adoption of D.C., 928 N.E.2d at 604 (appellate court will not reweigh the evidence).

Accordingly, we affirm the probate court’s decision to deny Paternal Grandparents’ petition

for adoption of J.P.

       2.     Adoption Petition by Foster Parents Under Cause No. 71J01-1009-AD-115

       Regarding Foster Parents’ adoption petition, the probate court concluded:

       2.     The consent of [Parents] is not required because they knowingly failed
              to provide for the care and support of the child when able to do so as
              required by law. In addition, their consent to the adoption by [Foster
              Parents] is not required because their parental rights have been
              terminated under cause number 71J01-1006-JT-000154.
                                                ***
       4.     The adoption of the child by [Foster Parents] is in the best interest of
              the child.
                                                ***
       6.     The Petition for Adoption of the child by [Foster Parents] will be
              granted subject to [a] final hearing on their Petition for Adoption.

(Appellants’ App. at 46.) Grandparents and Parents present a myriad of arguments regarding

alleged error by the probate court; however, we may not consider those arguments because

we do not have jurisdiction over the probate court’s decision regarding Foster Parents’

petition to adopt J.P.

       Pursuant to the relevant portions of App. R. 5, our appellate jurisdiction is limited to



                                              19
appeals from final judgments and interlocutory appeals.5

           A judgment is a final judgment if:
                 (1)    it disposes of all claims as to all parties;
                 (2)    the trial court in writing expressly determines under Trial Rule
                        54(B) or Trial Rule 56(C) that there is no just reason for delay
                        and in writing expressly directs the entry of judgment (i) under
                        Trial Rule 54(B) as to fewer than all the claims or parties, or (ii)
                        under Trial Rule 56(C) as to fewer than all the issues, claims, or
                        parties;
                 (3)    it is deemed final under Trial Rule 60(C);
                 (4)    it is a ruling on either a mandatory or permissive Motion to
                 Correct Error which was timely filed under Trial Rule 59 or Criminal
                 Rule 16; or
                 (5)    it is otherwise deemed final by law.

App. R. 2(H). The probate court’s decision to delay its decision on Foster Parents’ adoption

of J.P. did not dispose of that claim, as the relief requested, adoption of J.P., was neither

granted nor denied. Thus, no final judgment exists on Foster Parents’ petition to adopt J.P.,

and we do not have jurisdiction to decide the issues therein pursuant to App. R. 5(A).

           Interlocutory appeals may fall into one of two categories: Interlocutory Appeals of

Right and Discretionary Interlocutory Appeals. Interlocutory Appeals of Right involve cases:

           (1)     For the payment of money;
           (2)     To compel the execution of any document;
           (3)     To compel the delivery or assignment of any securities, evidence of
                   debt, documents or things in action;
           (4)     For the sale or delivery of the possession of real property;
           (5)     Granting or refusing to grant, dissolving, or refusing to dissolve a
                   preliminary injunction;
           (6)     Appointing or refusing to appoint a receiver, or revoking or refusing to
                   revoke the appointment of a receiver;

           (7)     For a writ of habeas corpus not otherwise authorized to be taken
                   directly to the Supreme Court;

5
    We also have appellate jurisdiction over agency decisions, but this case clearly is not an agency decision.
                                                       20
       (8)    Transferring or refusing to transfer a case under Trial Rule 75; and
       (9)    Issued by an Administrative Agency that by statute is expressly
              required to be appealed as a mandatory interlocutory appeal.

App. R. 14(A). Foster Parents’ petition for adoption does not fall into any of these

categories.

       A Discretionary Interlocutory Appeal is an appeal from any other interlocutory order

“if the trial court certifies its order and the Court of Appeals accepts jurisdiction over the

appeal.” App. R. 14(B). The probate court did not certify its order to allow an immediate

appeal of Foster Parents’ adoption petition, and we were not asked to accept jurisdiction.

Thus, our review of the probate court’s decision regarding Foster Parents’ petition to adopt

J.P. is inappropriate, as we do not have jurisdiction over that matter. See, e.g., Bueter v.

Brinkman, 776 N.E.2d 910, 912-13 (Ind. Ct. App. 2002) (appellate court did not have

jurisdiction because appealed order was not a final judgment or appealable interlocutory

order). Accordingly, we dismiss that portion of the appeal without prejudice. See id. at 914

(lack of appellate jurisdiction pursuant to App. R. 5 results in dismissal of appeal).

                                      CONCLUSION

       Parents did not object to the alleged off-the-record conversation regarding their

motion to dismiss the involuntary termination of their parental rights. Thus they invited the

alleged error from which they now request relief. Therefore, that argument is waived.

       Further, we find no error in the probate court’s involuntary termination of Parents’

rights to J.P. because DCS presented sufficient evidence of the reasonable probability the

conditions resulting in J.P.’s removal would not be remedied and the termination was in

                                             21
J.P.’s best interests. Accordingly, we affirm the involuntary termination of Parents’ rights to

J.P.

       The probate court did not abuse its discretion when it denied Paternal Grandparents’

petition to adopt J.P. because DCS and Foster Parents presented evidence the adoption would

not be in J.P.’s best interests. Accordingly, we affirm the probate court’s denial of

Grandparents’ adoption petition.

       We do not have jurisdiction over the probate court’s decision regarding Foster

Parents’ adoption petition because it is neither a final judgment nor an appealable

interlocutory order. Accordingly, we dismiss that portion of the appeal without prejudice.

       Affirmed in part, dismissed without prejudice in part.

CRONE, J., and BROWN, J., concur.




                                              22